DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment and Request for Continuation filed October 18, 2021 has been entered.  Claims 1, 5-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have been entered.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-6, 8-10, 13-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lizak (US20130285419) in view of Demedash (US5797643).
Regarding claim 1, Lizak discloses a headliner  (12; Fig. 1-2, ¶ 37) for use in a vehicle (10; Fig. 1, ¶ 37) having a roof (24; Fig. 3, ¶ 37), the headliner comprising: a sheet (12, Fig. 3, ¶ 13) adapted to be removably mounted to underlie the roof, the sheet having an upper surface  (30; Fig. 3) and a lower surface (52; Fig. 3); and a plurality of first snap portions fixed to the sheet (34; Fig. 3, ¶ 39), the plurality releasably couple with a plurality of corresponding second snap portions (34; Fig. 3, ¶ 39) to mount the sheet to the roof.
However, Lizak is silent to wherein each of the first snap portions comprising a cap and a socket, the cap being a male half of a press fastener and the socket being a female half of a press fastener, the cap and socket fixed together with to the sheet in between the cap and socket.
In claim 1, Demedash teaches wherein each of the first snap portions comprising a cap (21; Fig. 2) and a socket (20; Fig. 2), the cap being a male half of a press fastener and the socket being a female half of a press fastener, the cap and socket fixed together with to the sheet (16; Fig. 2)  in between the cap and socket (Fig. 2).
For claim 1, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the headliner of Lizak by adding a snap as taught by Demedash in order to attach the sheet to the roof.  Doing so, allows for a removable vehicle component (headliner) via the snaps (Demedash – Col. 2 lines 51-52).
Regarding claim 5, Lizak in view of Demedash discloses the headliner of claim 1 wherein the plurality of second snap portions (32; Fig. 3, ¶ 39, 50) are fixed to the roof (Figs. 4-6, 13, ¶ 40, 50-51).
Regarding claim 6, Lizak in view of Demedash discloses the headliner of claim 1 wherein the plurality of second snap portions each comprise a stud (42; Fig. 5-6) and post (32; Figs. 7-9).
Regarding claim 8, Lizak in view of Demedash discloses the headliner of claim 1 wherein the sheet is rigid (12, 30; Figs. 1, 3, ¶ 47).
Regarding claim 9, Lizak in view of Demedash discloses the headliner of claim 1 wherein the sheet is formed of molded sheet molding compound (SMC) or thermoplastic (¶ 47).
Regarding claim 10
Regarding claim 13, Lizak in view of Demedash discloses the headliner of claim 1 further comprising a decorative layer (¶ 47) disposed on the lower surface of the sheet.
Regarding claim 14, Lizak discloses a vehicle headliner system (12; Fig. 1-2, ¶ 37) comprising: a vehicle roof structure (24; Fig. 3) having an exterior side (14; Fig. 4) and an interior side (24; Fig. 1);  20CSP-0355US a headliner comprising a sheet (12, Fig. 3, ¶ 13) adapted to be removably mounted to the interior side the vehicle roof structure, the sheet having an upper surface (30; Fig. 3) and a lower surface (52; Fig. 3); and a plurality of first snap portions (34; Fig. 3, ¶ 39) fixed to the sheet; and a plurality of second snap portions fixed to the roof structure (32; Fig. 3, ¶ 39, 50), the plurality of second snap portions adapted to releasably couple (Figs. 13-14) with the plurality of first snap portions to mount the sheet to the interior side the vehicle roof structure.
However, Lizak is silent to wherein each of the first snap portions comprising a cap and a socket, the cap being a male half of a press fastener and the socket being a female half of a press fastener, the cap and socket fixed together with to the sheet in between the cap and socket.
In claim 14, Demedash teaches wherein each of the first snap portions comprising a cap (21; Fig. 2) and a socket (20; Fig. 2), the cap being a male half of a press fastener and the socket being a female half of a press fastener, the cap and socket fixed together with to the sheet (16; Fig. 2) in between the cap and socket (Fig. 2).
For claim 14, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the headliner of Lizak by adding a snap as taught by Demedash in order to attach the sheet to the roof.  Doing so, allows for a removable vehicle component (headliner) via the snaps (Demedash – Col. 2 lines 51-52).
Regarding claim 17
Regarding claim 18, Lizak in view of Demedash discloses the vehicle headliner system of claim 14 wherein the sheet is contoured to have a non- planar shape corresponding to a shape of the interior side of the vehicle roof structure (Lizak - Figs. 3, 14).
Regarding claim 19, see analysis of claims 1 and 14.
Regarding claim 20, Lizak in view of Demedash discloses the method of claim 19 further comprising first removing an existing headliner (Lizak - 12) from the vehicle roof structure to reveal the plurality of second snap  portions (Lizak - 42/32; Fig. 4-6) fixed to the roof structure (Lizak - 24; Fig. 14).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lizak in view of Demedash and further in view of Granata (US2004/0258471).  
Regarding claim 7, Lizak discloses the headliner, sheet and first snap portions of claim 1.  However, Lizak fails to disclose wherein each the plurality of first snap portions are fixed to the sheet by a rivet attachment.
In claim 7, Granata teaches wherein each the plurality of first snap portions are fixed to the sheet by a rivet attachment (¶ 121). 
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the headliner of Lizak in view of Demedash by fixing the first snap portions to the sheet by a rivet attachment as taught by Granata.  Doing so, allows those having ordinary skill in the art a wider range of attachment methods including glue, rivet, or screw (¶ 121).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Lizak in view of Demedash and further in view of Bilton et al. (US2011/0114414, hereinafter “Bilton).
Regarding claim 11, Lizak discloses the headliner and upper surface of the sheet of claim 1.  However, Lizak fails to disclose the headliner further comprising a phase change material disposed on the upper surface of the sheet.
In claim 11, Bilton teaches a headliner further comprising a phase change material (of salt, wax) disposed on the upper surface of the sheet (¶s 45-47).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the headliner of Lizak in view of Demedash by adding a phase change material (salt and/or wax) as taught by Bilton.  Doing so, allows headliner to be more flame retardant (¶s 45-47).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lizak in view of VanHouten et al. (US2012/0001457, hereinafter “VanHouten”).
Regarding claim 12, Lizak discloses the headliner and sheet of claim 1.  However, Lizak fails to disclose the headliner further comprising electrical components embedded in the sheet.
In claim 12, VanHouten teaches a headliner comprising electrical components (111/112/998, Fig. 2-3, 14; ¶ 29 and 34) embedded in the sheet (¶ 34).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the headliner of Lizak by adding electrical components as taught by VanHouten.  Doing so, allows for reduction in assembly issues and time at the vehicle assembly plant, and reduction of overall vehicle weight (¶ 6).

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Lizak in view of Demedash and further in view of Sanchez Cruz et al. (US2017/0246995, hereinafter “Sanchez Cruz”).
Regarding claim 15, Lizak discloses the vehicle headliner system and vehicle roof structure of claim 14.  However, Lizak fails to disclose wherein the vehicle roof structure is removable from the vehicle.
In claim 15, Sanchez Cruz teaches wherein the vehicle roof structure is removable (24; Fig. 10, ¶ 22) from the vehicle.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle headliner system and vehicle roof structure of Lizak in view of Demedash by making the vehicle roof structure removable as taught by Sanchez Cruz in order.  Doing so, allows for flexibility and improved aesthetics in having a removable roof or roof segments in a vehicle (¶ 4).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lizak in view of Demedash and further in view of  Preisler et al. (US6475937, hereinafter “Preisler”).
Regarding claim 16, Lizak discloses the vehicle headliner system and vehicle roof structure of claim 14.  However, Lizak fails to disclose wherein the vehicle roof structure is formed of reinforced sheet molding compound (SMC).
In claim 16, Preisler teaches wherein the vehicle roof structure is formed of reinforced sheet molding compound (SMC) (Col. 4 lines 43-46, Col. 7 lines 23-28).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle headliner system of Lizak in view of Demedash by adding a vehicle roof structure formed of SMC as taught by Preisler.  Doing so, allows for overall vehicle weight reduction.

Response to Arguments
Applicant’s arguments filed October 18, 2021 have been fully considered but they are not persuasive.  Applicant revised the claims to clarify that the headliner sheet is removably mounted to the roof using snaps that are adapted to releasably couple to one another.  Applicant points out that in contrast, Lizak discloses a vehicle headliner assembly that is not removable once installed given the use of fasteners that are not releasable.  In response to these arguments, the Office takes the position that within the broad bounds of the revised claims, Lizak continues to disclose that the headliner sheet is removably mounted to the roof using snaps that are adapted to releasably couple to one another.  And Demedash in combination with Lizak teaches that wherein each of the first snap portions comprising a cap and a socket, the cap being a male half of a press fastener and the socket being a female half of a press fastener, the cap and socket fixed together with to the sheet in between the cap and socket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawakami et al. (US5933929) teaches a snap for attachment to a cloth composed of male and female buttons engageable with each other.
Curtindale (US6003928) teaches a snap-fit fastener for attaching a sunvisor to a headliner.
Au et al. (US10130148) teaches a snap button for attachment to cloth composed of male and female portions.
Momose et al. (US9179743) teaches a snap fastener.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/               Primary Examiner, Art Unit 3612                                                                                                                                                                                         

/J.E.H./               Examiner, Art Unit 3612